COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Allen Gerard Hollimon v. Valencia Lana Williams

Appellate case number:     01-22-00414-CV

Trial court case number: 2022-23766

Trial court:               280th District Court of Harris County

       On October 24, 2022, appellee filed appellee’s brief. See TEX. R. APP. P. 38.2. Because
appellant’s brief is currently not due until October 27, 2022, the filing of appellee’s brief was
premature. See TEX. R. APP. P. 38.6(a), (b), (d).
       Accordingly, we STRIKE appellee’s brief filed October 24, 2022. Appellee’s brief will
be due 30 days after appellant files his brief. See TEX. R. APP. P. 38.6(b) (providing that appellee’s
brief must be filed within 30 days after date appellant’s brief is filed)
       It is so ORDERED.

Judge’s signature: _____/s/ Julie Countiss____
                    Acting individually  Acting for the Court


Date: ___October 27, 2022_____